Citation Nr: 1219332	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  08-18 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee



THE ISSUE

Entitlement to an initial rating in excess of 20 percent for a service-connected lumbar spine disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 2002 to January 2006.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the RO that granted service connection for the lumbar spine disability and assigned a noncompensable evaluation effective on January 12, 2006.

In a November 2008 rating decision, the RO increased the initial rating of the service-connected lumbar spine disability and assigned a 10 percent evaluation effective on August 25, 2008.

In a March 2009 rating decision, the RO assigned an earlier effective date of February 8, 2008 for the 10 percent evaluation for the service-connected lumbar spine disability.

In May 2010, the Board determined that the Veteran was entitled to an initial evaluation of 20 percent for the service-connected lumbar spine disability beginning on January 12, 2006.  

In addition, the Board remanded the issue of a higher rating beginning on February 8, 2008 for additional development, to include obtaining copies of treatment records and affording the Veteran a new VA examination to determine the severity of his service-connected lumbar spine disability.

In June 2010, the RO effectuated the Board's May 2010 decision and assigned an initial evaluation of 20 percent for the service-connected lumbar spine disability beginning on January 12, 2006.   

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

Beginning on February 8, 2008, the service-connected residuals of lumbar injury is not shown to be productive of  a limitation of motion or functional loss due to pain that is manifested by restriction of forward flexion of the thoracolumbar to 30 degrees or less; neither favorable ankylosis, nor incapacitating episodes due to intervertebral disc syndrome are demonstrated; nor is a separately ratable neurological deficit involving either lower extremity demonstrated.


CONCLUSION OF LAW

For the period beginning on February 8, 2008, the criteria for assignment of an evaluation in excess of 20 percent for the service-connected residuals of a lumbar injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.27. 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5237 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claim for service connection for a low back disability was submitted in June 2006.  

In February 2007, the RO granted service connection for lumbar strain and assigned a noncompensable rating.  Thus, the Veteran's claim for a higher evaluation is a downstream issue, which was initiated by a Notice of Disagreement in August 2007.  The Court has held that, as in this case, once a Notice of Disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

Hence, there is no duty to provide additional notice in this case.  However, via June 2006, January 2009 and May 2010 letters, the Veteran was advised of the requirements of VCAA, pertaining to his duties and the duties and obligations of VA in assisting him to complete his claim. 

All pertinent development has been undertaken, examinations have been performed, and all available evidence has been obtained in this case.  Therefore, no further action is necessary for compliance with VCAA.

Further attempts to obtain additional evidence would be unavailing.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.


Higher Initial Rating for Lumbosacral Strain

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4. 

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41.  

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities. 

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  

Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability so that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  See 38 C.F.R. §§ 4.10 , 4.40, 4.45, 4.49; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995). 

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R.§ 4.7. 

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the analysis in the following matter is undertaken with consideration that different ratings may be warranted for different time periods of the appeal.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  

The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  The Veteran must not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity; however, the Secretary shall, from time to time, readjust this schedule of ratings in accordance with experience.  

To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

A 10 percent evaluation is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, or with muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5237. 

A 20 percent evaluation is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less or when there is favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent evaluation is assigned when there is unfavorable anklyosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 45 degrees, bilateral rotation is zero to 30 degrees, and lateral flexion to either side is zero to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) (2011); see also 38 C.F.R. § 4.71a, Plate V (2011).  

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  Each range of motion measurement is rounded to the nearest five degrees.  Id. at Note (4).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2).

The notes to the revised rating formula for diseases and injuries to the spine state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2011).

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table) (2011).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent rating is awarded for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  

A 20 percent rating is awarded for disability with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  

A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

A maximum 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a (2011). 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

The Veteran contends that he is entitled to a higher initial rating for his service-connected lumbar spine disability, which has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  38 C.F.R. § 4.71a.  

In order to warrant an evaluation of 40 percent, the Veteran must exhibit findings of forward flexion of the thoracolumbar spine restricted to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).  

Based on a careful review of the record, the Board finds that the service-connected lumbar spine disability does not meet the criteria for the assignment of a rating higher than 20 percent evaluation for any period of the appeal.  

In this regard, a February 2008 VA treatment record documented the Veteran's complaints of increased back pain with radiculopathy symptoms in his right leg.  He reported numbness in the right leg from his buttock to the knee.  He also had intermittent burning pain.

A February 2008 VA x-ray study of the lumbosacral spine revealed a mild compression fracture of the T12 of indeterminate age.  The interpreting radiologist noted the fracture was a "minor abnormality" and the radiographs showed an otherwise normal lumbar spine.

During February 2008 VA treatment, the Veteran reported seeking an associate's degree in golf management and working on a golf course.  

The VA treatment records dated in March and April 2008 reflect that the Veteran complained of lower back pain and right leg pain with numbness.  The Veteran took Hydrocodone daily for pain management.

An April 2008 magnetic resonance imaging (MRI) study revealed findings of a partially extruded right L5-S1 disc herniation with epidural scarring and degeneration of the L5-S1 disc with Modic Type I degenerative endplate changes.  The Veteran reported having lower back pain and right leg pain and numbness.

During a November 2008 VA examination, the Veteran reported having a constant, dull pain in his low back with dull radiating pain into his right leg.  He denied lumbar spine weakness and spasms, but acknowledged flare-ups of pain that lasted for one to two weeks and severely limited all of his physical activities.  He reported that his lumbar spine disability "severely" affected his ability to exercise and prevented him from playing sports.  

It was noted that the Veteran had no incapacitating episodes due to his lumbar spine pain during the previous 12 month period.

There was no noted history of neoplasm, incontinence, urgency, retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, leg or foot weakness, unsteadiness, falls, dizziness, or visual dysfunction; however, the Veteran acknowledged numbness.

The Veteran was able to walk from one to three miles.  There were no objective abnormalities of the thoracic sacrospinalis (i.e., spasm, atrophy, guarding, pain with motion, tenderness, or weakness).  He demonstrated a normal gait and normal spinal contour.  

There was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis.  Hip extension, hip flexion, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension were 5 out of 5 in strength.  Strength of the lower extremities was 2 out of 2.  

On examination, the range of motion measurements of the thoracolumbar spine included flexion from 0 to 90 degrees, both actively and passively, with no pain or loss of motion on repetitive use.  Extension was from 0 to 25 degrees, both active and passive, with pain at 25 degrees and pain after repetitive use, but no loss of motion.  

Bilateral lateral flexion and lateral rotation were from 0 to 30 degrees, both actively and passively, with pain at 30 degrees and pain after repetitive use, but no loss of motion.  Lasegues's sign was negative.

The Veteran was diagnosed with L5-S1 disc herniation with severe effects on his usual daily activities of exercise and sports.

The VA treatment records dated from March 2009 to August 2010 showed that the Veteran complained of lower back pain and continued to take Hydrocodone daily for pain management.

In August 2009, the Veteran presented to a VA emergency room complaining of low back pain.  He had lumbar tenderness on examination and was prescribed Toradol and Diclofenac.

An April 2011 VA examination report noted the Veteran's complaints of lumbar spine pain flare-ups that occurred every two to three months for two to seven days.  There were no incapacitating episodes.  He had constant, dull pain with intermittent radiating pain down his right leg.  He denied having any limitations to walking and demonstrated a normal gait.  

There was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis or ankylosis.  The examination revealed no spasms.  

The range of motion measurements included flexion from 0 to 85 degrees; extension from 0 to 25 degrees; bilateral lateral flexion from 0 to 30 degrees; and bilateral lateral rotation from 0 to 30 degrees.  There was no objective evidence of pain on active range of motion testing and no additional limitation with repetitive motion.  Sensory examination of the right lower extremity was normal.  

The Lasegue's sign was negative, and sensory examination was normal.  Hip extension, hip flexion, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension were 5 out of 5 in strength.  The strength of the lower extremities was 2 out of 2.  

An x-ray study of the lumbosacral spine showed a slight increase in the degenerative disease at L5-S1, but no change at L4-L5.  An x-ray study of the thoracic spine was normal.  An MRI of the lumbar spine revealed a partially extruded right L5-S1 disc herniation with epidural scarring.

The Veteran reported that he was attending school for golf and had a part-time summer job fueling boats and working on a dock.  The examiner opined that the Veteran's lumbar spine disability did not affect his normal occupational functioning, but did affect his usual daily activities because he had to rest during an exacerbation.  

The examiner also noted the Veteran had intermittent mild pain to his right leg without any neuropathic signs or symptoms, such as a positive Lasegue's sign, numbness or tingling, or an abnormal sensory examination.

Absent a showing of restriction of forward flexion of the thoracolumbar spine to 30 degrees of less, an initial evaluation than 20 percent for the service-connected lumbar spine disability picture is not for application.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).  

While the Veteran's range of motion was noted to be essentially full during the period of the appeal, the effects of pain on his daily life and during episodes of exacerbation appear to be compensably disabling in terms of the rating criteria dealing with lumbosacral strain or injury.

The Veteran's lay assertion of experiencing pain in his lumbar spine is found to be credible.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

During the November 2008 VA examination, the Veteran reported that his lumbar spine disability severely limited all of his physical activities.  However, the evidence indicates that the Veteran is working on a golf course, obtaining a degree in golf management, and working a part-time summer job refueling boats.  

The April 2011 VA examiner opined that the service-connected lumbar spine disability did not affect his normal occupational functioning, but affected his usual daily activities because he had to rest during exacerbation.

The overall service-connected disability picture for the period of the appeal is not shown to warrant higher than a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).  

Due consideration has been given to the assignment of ratings for separate and distinct manifestations of the service-connected disability; however, the record does not support assigning a separate rating for the symptoms associated with his disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

Although the Veteran complained of intermittent, radiating pain and numbness in his right leg, the April 2011 examiner opined that the Veteran demonstrated no neuropathic signs or symptoms, such as a positive Lasegue's sign, numbness or tingling, or an abnormal sensory examination.  Therefore, a separate rating for radiculopathy is not for application.

The Board has also considered whether "staged" ratings are appropriate for the claims on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The record, however, does not support assigning different percentage ratings for the disability on appeal during the period in question.  

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet.App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The manifestations of the Veteran's lumbar spine disability, including occupational impairment and the effects on daily activities, are contemplated by the schedular criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine.  

No examiner has reported an exceptional disability picture with symptoms not reasonably addressed by the rating schedule.  There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  

Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 



ORDER

An increased evaluation in excess of 20 percent for the service-connected lumbar spine disability is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


